FULMER, Judge.
Juan J. Bernal appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Proce*1087dure 3.800(a). We reverse and remand to the trial court.
In its order denying Juan J. Bernal’s motion, the trial court inadvertently relied on a previous motion filed by Bernal’s brother, Johnny Bernal. Therefore, Juan J. Bernal’s motion was never addressed on the merits. Accordingly, we reverse the order of the trial court and remand for the trial court to rule on the merits of Juan J. Bernal’s motion.
Reverse and remanded.
ALTENBERND, C.J., and CASANUEVA, J., concur.